 

 

Case 1:21-cv-0f334-ADC Document 1-2 Filed o2/¢s21 Page 1 of 6

IN THE CIRCUIT COURT OF MARYLAND FOR BALTIMORE CITY

CAROL NEMETH
200 South Union Avenue
Havre De Grace, MD 21078

Plaintiff,
VS.

P&S TRANSPORTATION LLC
R/A: Salifou Salvadogeu

6600 Laurelton Avenue
Baltimore, MD 21234

And

P.S. LOGISTICS, LLC
R/A: Guillermo Pomez
111 East Padonia Road
Lutherville, MD 21093

And

EMANUEL SUTTON

3746 Maple Grove Drive
La Grange, NC 28551

Defendants.

Civil Division

‘Case No.:!

 

COMPLAINT

(Personal Injuries — Automobile Accident)

 
 

 

Case 1:21-cv-06334-ADC Document 1-2 Filed 02/99/21 Page 2 of 6

COMES NOW, the Plaintiff Carol Nemeth, by and through counsel, David B.
Ginsburg, Esquire and Wingfield, Ginsburg and Lipp, P.C., and sues the Defendants,
Emmanuel Sutton, P&S Transportation, LLC, P.S. Logistics, LLC and states their cause of
action as follows:

1. This Court has jurisdiction over the subject matter, pursuant to Maryland
Annotated Courts and Judicial Proceedings Article 1-501.

COUNT I-CAROL NEMETH v. EMANUEL SUTTON

2. On or about July 31, 2018, Plaintiff, Carol Nemeth, was operating a motor
vehicle on Route I-95 and I-695, in Baltimore, Maryland.

3. At the same time and place, Emanuel Sutton, the employee/driver/agent was
operating a vehicle on behalf of P&S Transportation LLC and/or P.S. Logistics, LLC when he
attempted to make a lane change and struck the Plaintiffs vehicle, causing the Plaintiff's
damages and injuries.

4, At all times relevant, Emanuel Sutton, employee/driver/azent was operating a
vehicle owned by Defendants, P&S Transportation LLC, and/or P.S. Logistics, LLC with its
express permission and consent, Defendants, and P&S Transportation LLC and/or P.S.
Logistics, were negligent by and through the actions of its employee/driver/agent.

5. Defendant, P&S Transportation LLC and/or P.S. Logistics, LLC negligently
entrusted thei employee/driver, with the operation of their vehicle and should have known that
the employee/driver was likely to use it in a manner involving an unreasonable risk of harm to
others.

6. As a direct and proximate result of the negligence of the Defendants, Plaintiff,

Carol Nemeth was caused to suffer serious, painful and permanent bodily injuries; great

 
 

 

Case 1:21-cv-09334-ADC Document 1-2 Filed 0299/21 Page 3 of 6

physical pain and mental anguish; loss and expense for physician treatment, hospitalization,
and other medical treatment; property damage; loss of earnings and earning capacity and loss
of the enjoyment of her usual pursuit and pastimes.

WHEREFORE, Plaintiff, Carol Nemeth, demands judgment against the Defendant,
Emanuel Sutton, employee/driver/agent, who was operating a vehicle owned by Defendants,
P&S Transportation LLC, and/or P.S. Logistics, LLC in excess of Seventy-Five Thousand
Dollars ($75,000.00) plus interest and costs.

COUNT ILCAROL NEMETH vy. P&S TRANSPORATATION, LLC

7. The Plaintiff, Carol Nemeth incorporates by reference here all facts and material
allegations set forth and further states:

8. On or about July 31, 2018, Plaintiff, Carol Nemeth, was operating a motor
vehicle on Route I-95 and 1-695, in Baltimore, Maryland.

9. At fhe same time and place, the employee/driver/agent was operating a vehicle
on behalf of P&S Transportation, LLC, when he attempted to make a Jane change and struck
the Plaintiff's vehicle, causing the Plaintiffs damages and injuries.

10. At all times relevant, the employee/driver/age was operating a vehicle owned by
Defendants, P&S Transportation, Inc., with its express permission and consent, Defendant,
P&S Transportation, LLC, was negligent by and through tho aotions of its
employee/driver/agent.

11. Defendant, P&S Transportation, LLC, negligently entrusted their
employee/driver, with the operation of their vehicle when he knew or should have known that

the employee/driver was likely to use it in a manner involving an unreasonable risk of harm to

others,

 

 
 

 

Case 1:21-cv-08334-ADC Document 1-2 Filed o2tge/2t Page 4 of 6

12, As a direct and proximate result of the negligence of the Defendants, Plaintiff,
Carol Nemeth was caused to suffer serious, painful and permanent bodily injuries; great
physical pain and mental anguish; loss and expense for physician treatment, hospitalization,
and other medical treatment; property damage; loss of earnings and earning capacity and loss
of the enjoyment of her usual pursuit and pastimes.

WHEREFORE, Plaintiff, Carol Nemeth, demands judgment against the Defendant,
P&S Transportation LLC, in excess of Seventy-Five Thousand Dollars ($75,000.00) plus
interest and costs.

COUNT IIl-CAROL NEMETH v. P.S. LOGISTICS, LLC

13. The Plaintiff, Carol Nemeth incorporates by reference here all facts and material
allegations set forth and further states:

14. On or about July 31, 2018, Plaintiff, Carol Nemeth, was operating a motor
vehicle on Route I-95 and 1-695, in Baltimore, Maryland.

15. At the same time and place, the employee/driver/agent was operating a vehicle
on behalf of P.S. Logistics, LLC when he attempted to make a lane change and struck the
Plaintiff's vehicle, causing the Plaintiff's damages and injuries.

16. At all times relevant, the employee/driver/age was operating a vehicle owned by
Dofondant, P.S. Logistics, LLC, with its express perinission aud consent, Defendants, P.S.
Logistics, LLC , was negligent by and through the actions of its employee/driver/agent.

17. Defendant, P.S. Logistics, LLC, negligently entrusted their employee/driver,
with the operation of their vehicle when he knew or should have known that the
employee/driver was likely to use it in a manner involving an unreasonable risk of harm to

others.

 
 

 

Case 1:21-cv-08334-ADC Document 1-2 Filed o2ieei2t Page 5 of 6

18, As a direct and proximate result of the negligence of the Defendants, Plaintiff,
Carol Nemeth was caused to suffer serious, painful and permanent bodily injuries; great
physical pain and mental anguish; loss and expense for physician treatment, hospitalization,
and other medical treatment; property damage; loss of earnings and earning capacity and loss
of the enjoyment ofher usual pursuit and pastimes.

WHEREFORE, Plaintiff, Carol Nemeth, demands judgment against the Defendant, P.S.
Logistics, LLC in excess of Seventy-Five Thousand Dollars ($75,000.00) plus interest and
costs,

JURY DEMAND

Plaintiff requests a trial by jury on all issues raised herein.

Respectfully submitted,

WING D, GINSBURG & LIPP, P.C.

Ma,

piv B/Ginsburg, Es

  

CPF/ 8312010166
700 Fifth St, N.W.
Washington, D.C. 20001
dginsburg@dmvinjurylaw.com
(202) 789-8000

Counsel for Plaintiff

 

 
 

 

Case 1:21-cv-08334-ADC Document 1-2 Filed o2ieoi2t Page 6 of 6

CERTIFICATION
I HEREBY CERTIFY that 1 am admitted to practice law in the state of Maryland

pursuant to Maryland Rule 1-313 of the Annotated Code of Maryland.

 
  

 

Bavid B. Ginsburg,
CPF: 831201016

 
